Citation Nr: 0214076	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1948 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in February 1969 
denied the veteran's claim of entitlement to service 
connection for a left eye condition, chorioretinitis.  The 
vet did not appeal that decision to the Board.  After the 
veteran submitted additional evidence, a rating decision in 
June 1997 found that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
left eye condition.  The veteran did not appeal the June 1997 
rating decision, which became final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002).  Thereafter, the veteran submitted 
additional evidence in another attempt to reopen his claim.  
The RO found that the additional evidence was not new and 
material, and the current appeal ensued.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1997 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left eye disorder.

2.  Evidence added to the record since June 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left eye disorder.

3.  A report of any medical examination for service entrance 
which the veteran underwent is not available.

4.  There is not clear and unmistakable evidence that the 
veteran's left eye was not in sound condition at service 
entrance in March 1948.

5.  In January 1949, visual acuity in the left eye was noted 
to be 20/200, which is not normal.

6.  In July 1952, during active service, the veteran 
developed chorioretinitis, which resulted in scarring of the 
left eye.

7.  The veteran currently has loss of visual acuity and 
scarring of the left eye which cannot be disassociated from 
his period of active service.


CONCLUSIONS OF LAW

1.  An RO decision in June 1997, finding that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left eye disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).

2.  Additional evidence submitted since June 1997 is new and 
material, and the claim for service connection for a left eye 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  Loss of vision and chorioretinal scarring of the left eye 
were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking. The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 1991 & Supp. 2002). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5103A has been met.

The evidence of record at the time of the rating decision in 
June 1997 included service medical records, a report of a VA 
examination in 1968, and records and a medical report from a 
service department hospital in 1996-1997.

The veteran's available service medical records do not 
contain a report of a medical examination for entrance upon 
active duty.  In January 1949, after about 10 months of 
active duty, the veteran was seen at an eye, ear, nose, and 
throat clinic, where uncorrected visual acuity of 20/20 plus 
in the right eye and 20/200 in the left eye was noted.  An 
examination showed healed chorioretinitis involving the left 
macular area.  The report states, "First noticed bad sight 
at age 16."  The Board notes that "chorioretinitis" is 
defined as inflammation of the choroid and retina; 
retinochoroiditis."  Dorland's Illustrated Medical 
Dictionary 324 (28th ed., 1994).

The veteran's service medical records reveal that, in 
February 1949, the veteran underwent a neuropsychiatric 
evaluation after he complained of a tic, tearing, and 
discomfort of the left eye and stated that he had had the tic 
of the left eye since age 16 years.  The examining physician 
noted that the veteran gave a history of an original injury 
was a blow to the eye at age 16 when "struck by knee when 
jumped down".  The veteran was admitted to a service 
department hospital.  During hospitalization, he stated that 
he had had a chronic tic most of his life.

At an examination for discharge and re-enlistment in May 
1951, the veteran's visual acuity was reported as 20/20 in 
each eye.  (The service medical records contain no 
explanation as to how the veteran's uncorrected visual acuity 
in the left eye could have improved since January 1949 from 
20/200 to 20/20.)  In July 1952, chorioretinitis was 
diagnosed.

In January 1956, at a service department eye clinic, 
bilateral scars of healed chorioretinitis were noted.  In 
August 1960, old chorioretinitis, both eyes, was noted.  In 
April 1963, at an examination for separation and re-
enlistment, visual acuity of 20/600 in the left eye, which 
was not correctable, was reported.  In September 1963, at an 
eye clinic, a history of "trouble with eyes in school" as 
noted; and old, inactive chorioretinitis, both eyes, was 
found.  In December 1965, at an overseas examination, visual 
acuity in the left eye of 20/400, which was not improved with 
refraction, was noted.  

At an examination for retirement in February 1968, visual 
acuity of 20/400 in the left eye was reported.  An eye 
consultation yielded an impression of inactive 
chorioretinitis, both eyes.  The pertinent diagnosis was 
astigmatism, simple, myopic, left eye.  

At a VA eye examination in November 1968, scarring and 
pigmentation involving the macula of the left eye from old 
chorioretinitis were noted.  At that examination, the veteran 
stated that he had had poor vision since 1952.

The rating decision in February 1969 denied entitlement to 
service connection for a left eye disorder, chorioretinitis, 
on the basis that the condition had pre-existed service and 
was not aggravated in service.

At the eye clinic of the US Army Hospital, Fort Riley, 
Kansas, in November 1996, chorioretinal scars on both eyes 
were noted, and a macular scar on the left eye was noted.  
The impression was toxoplasmosis, stable.  The Board notes 
that "toxoplasmosis" is defined as an acute or chronic, 
widespread disease of animals and humans caused by the 
obligate intracellular protozoon Toxoplasma gondii, 
transmitted by oocysts containing the pathogen in the feces 
of cats (the definitive host), usually by contaminated soil, 
direct exposure to infected feces, tissue cysts in infected 
meat, or tachyzoites (proliferating forms) in blood.  Most 
human infections are asymptomatic, but when symptoms occur 
they may range from a mild, self-limited disease resembling 
mononucleosis to a fulminating, disseminated disease that may 
cause extensive damage to the brain, eyes, skeletal, and 
cardiac muscles, liver, and lungs.  Chorioretinitis 
(retinochoroiditis) may be associated with all forms, but it 
is usually a late sequel of congenital toxoplasmosis.  
Dorland's Illustrated Medical Dictionary 1726 (28th ed., 
1994).

In January 1997, M. B. M., MD, an ophthmalogist at Fort Riley 
Hospital, reported that the veteran had decreased vision in 
the left eye due to a macular scar from ocular toxoplasmosis 
and that, according to the veteran, this defect was present 
prior to his discharge from active duty.  Dr. M. B. M. also 
stated that: the veteran's vision in his left eye was 20/200, 
which was "legally blind"; and that the veteran's discharge 
physical was destroyed by fire in the St. Louis records 
department.  (The Board notes that a report of the veteran's 
retirement examination in February 1968 is of record.)

The evidence added to the record since June 1997 consists of 
opinions by 2 ophthalmologists at Fort Riley Hospital.

In May 1999, Dr. M. B. M. stated as follows:

I have reviewed the patient's medical records from his 
prior military service.  A note from the Irwin Army 
Hospital dated 25 Sept. 1963 clearly indicates that 
[he] had retinal toxoplasmosis at that time in both 
eyes.  Since then his vision has progressively 
deteriorated to the point the current level of 20/200 
in his left eye due to toxoplasmosis.  (The Board notes 
that the physician who saw the veteran during service 
on September 25, 1963, did not use the term 
"toxoplasmosis" in his progress note but rather 
reported old inactive chorioretinitis of both eyes.)


In March 2001, B. T. G., MD, an ophthalmologist at Fort Riley 
Hospital, reported that he had reviewed the veteran's 
military medical records and examined him.  Dr. B. T. G. 
noted that the records showed that: in May 1951, visual 
acuity of 20/20 in both eyes was reported; in January 1958, 
visual acuity of 20/200 in the left eye was reported; and, in 
April 1963, a history of left eye infection in 1952 and 
visual acuity in the left eye of 20/600 was reported.  He 
reported that he had seen the veteran since October 1999 and 
an examination showed visual acuity in the left eye of 20/200 
and an inactive, macular central toxoplasma scar and 4 white 
chorioretinal scars nasal to the disc due to laser treatments 
for a retinal hole in June 1999.  Dr. 
B. T. G. stated, "In summary, he has a central chorioretinal 
scar OS which impairs his vision which seems to have worsened 
during his period of active duty."  

Upon consideration of the additional evidence submitted since 
June 1997, the Board finds that the opinion of Dr. B. T. G. 
has probative value with reference to the basis of the prior 
final denial of the claim and is thus new and material.  The 
claim for service connection for residuals of chorioretinitis 
of the left eye is reopened, and the Board must consider the 
claim on the merits.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

In the veteran's case, as noted above, a report of an 
examination for entrance on active duty in March 1948 is not 
of record.  As there is no reason to believe that all of the 
veteran's service medical records which were available were 
not obtained, the Board finds that no useful purpose would be 
served by attempting 54 years later to obtain a report of an 
entrance examination conducted in 1948.  Although a service 
department physician in January 1949 noted that the veteran 
said that he had had "bad sight" in the left eye since age 
16, that notation provides no information as to the veteran's 
visual acuity in the left eye at service entrance and cannot 
be considered clear and unmistakable evidence that his visual 
acuity in the left eye at service entrance was 20/200 or 
worse.  The presumption of soundness thus applies in this 
case, and the Board is, accordingly, unable to find that the 
veteran's visual acuity at service entrance was other than 
within normal limits.  The veteran's service medical records 
demonstrate that, in January 1949, his visual acuity in the 
left eye was 20/200, which is not within normal limits, and 
there was evidence of healed chorioretinitis of the left eye.  
The service medical records do not reveal the time of onset 
of the healed chorioretinitis found in January 1949 and there 
is thus no basis on which to find that chorioretinitis pre-
existed active service.  The service medical records show 
that the veteran had active chorioretinitis in July 1952 and 
that he had scarring of the left eye related to 
chorioretinitis.  As the veteran's left eye is presumed to 
have been in sound condition at service entrance, the Board 
concludes that, during active service, the veteran 
experienced loss of visual acuity of the left eye and 
sustained scarring of the left eye as residuals of 
chorioretinitis.  At service separation, astigmatism and 
myopia were noted.  Refractive error of the eye is not a 
disability within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. § 3.303(c) 
(2001).  However, Dr. M. B. M. found that the veteran has 
decreased vision in the left eye as a result of ocular 
toxoplasmosis, which, the Board finds, cannot be 
disassociated from the veteran's active service.  The Board 
must, therefore, conclude that loss of vision and scarring of 
the left eye were incurred in service and that entitlement to 
service connection for those disabilities should be granted.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304 (2001).    




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a left eye disorder is 
reopened.

Service connection is granted for loss of vision and 
residuals of chorioretinitis of the left eye.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

